Citation Nr: 9913011	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  98-17 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1. Entitlement to service connection for a left foot 
disability.

2. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The record indicates that the veteran stated that he was 
treated at the VA Medical Center and a VA outpatient facility 
in Los Angeles, California, as well as The Correctional 
Rehabilitation Institution of California.  The veteran 
provided releases for the VA facilities, however there is no 
indication that these records were ever requested.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

The United States Court of Appeals for Veteran's Claims has 
held that there is a duty to assist in the completion of an 
application for benefits under 38 U.S.C.A. § 5103(a) (West 
1991 and Supp. 1997), depending on the particular facts in 
each case.  Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), (wherein the 
Court found there was a duty to further assist in the 
development of the evidence only when the veteran has 
reported the existence of evidence which could serve to 
render a claim well grounded).  

Accordingly, the case is remanded for the following:

1. The RO should obtain the names and 
addresses of all medical care 
providers who have treated the veteran 
for disorders related to the issue on 
appeal.  After securing the necessary 
release(s), the RO should obtain any 
available treatment records not 
previously secured.  All pertinent 
evidence should be associated with the 
claims file.

2. The veteran should be afforded VA 
psychiatric and orthopedic 
examinations to determine the current 
nature and etiology of any present 
depression and/or foot disorder 
respectively.  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the 
examiners prior to the examinations.  
The examinations should include x-rays 
and any other tests or studies deemed 
necessary by the examiners for an 
accurate assessment.

3. After the action requested above has 
been completed to the extent possible, 
as well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



